PER CURIAM
Defendant appeals his convictions on two counts of burglary in the first degree, ORS 164.225, two counts of kidnapping in the second degree, ORS 163.225, and one count of assault in the fourth degree. ORS 163.160.
Defendant first contends that there was not sufficient evidence to support the convictions and that, therefore, his motion for judgment of acquittal should have been allowed. There was sufficient evidence. The court did not err.
The state concedes that the separate convictions for burglary merge and that the kidnapping convictions merge. We accept that concession.
Defendant also argues that he should have been given credit for the time that he served awaiting sentencing. The Department of Corrections, not the sentencing court, has the authority to allow that credit. ORS 137.320; Gage v. Maass, 306 Or 196, 759 P2d 1049 (1988).
Conviction for assault in the fourth degree affirmed; remanded for entry of single judgment of conviction for burglary in the first degree and single judgment of conviction for kidnapping in the second degree.